DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,510,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a plurality of dielectric layers; a plurality of redistribution lines extending into the plurality of dielectric layers, wherein a first redistribution line in the redistribution structure forms a first recess extending into a surface dielectric layer of the plurality of dielectric layers, and the first redistribution line comprises a bottom portion directly underlying the first recess, and sidewall portions having bottom ends connecting to the bottom portion, with the first recess being defined by the bottom portion and the sidewall portions; bonding a device die to the redistribution lines; attaching a first solder region onto the redistribution line, wherein the first solder region extends into the first recess and is in contact with the bottom portion and the sidewall portions of the first recess; and encapsulating the device die and the first solder region in an encapsulant, in all of the claims which is not found in the prior art references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        1/6/22